Filed 6/24/16 P. v. Walters CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D069197

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD260844)

VINCENT L. WALTERS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Frederic L.

Link, Judge. Affirmed.

         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Vincent L. Walters appeals a judgment following his guilty plea to one count of

murder (Pen. Code, § 187, subd. (a)) and two counts of kidnapping for ransom (§ 209,

subd. (a)).
                   FACTUAL AND PROCEDURAL BACKGROUND

       In April 2015, an information charged Walters with one count of conspiracy to

commit kidnapping for ransom (§ 182, subd. (a)(1)), three counts of kidnapping for

ransom (§ 209, subd. (a)), and one count of murder (§ 187, subd. (a)). It also alleged that,

in committing the three kidnapping-for-ransom offenses, he was armed with a firearm

(§ 12022, subd. (a)(1)).

       In October, pursuant to a plea agreement, Walters pleaded guilty to the first degree

murder of Kristine Reyes (§ 187, subd. (a)) (count 5) and the kidnapping for ransom of

Michael Provencio and Danny Johnson (§ 209, subd. (a)) (counts 2 & 3). His plea form

stated that he was induced to plead guilty by the stipulated total prison term of 32 years to

life in prison and dismissal of the remainder of the counts and allegations. As part of his

guilty plea, Walters waived his right to appeal that stipulated sentence. The trial court

questioned Walters regarding the plea agreement and waiver of his constitutional rights,

found a factual basis for his plea, and accepted his guilty plea and admissions. Walters

admitted he willfully murdered Reyes with premeditation and deliberation and he

kidnapped for ransom Michael Provencio and Danny Johnson. The court dismissed the

remainder of the counts and allegations against him. At sentencing, the court imposed

the stipulated total sentence of 32 years to life in prison.

       Walters timely filed a notice of appeal. The trial court denied his request for a

certificate of probable cause.




                                               2
                                     DISCUSSION

       Walters's appointed counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal of the judgment, but asks

this court to review the record for error as mandated by People v. Wende (1979) 25
Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738. To assist our review, counsel

cites Anders v. California and refers to whether Walters's plea was voluntary and whether

counsel provided effective assistance.

       We granted Walters permission to file a supplemental brief on his own behalf, but

he has not responded. A review of the record pursuant to People v. Wende, supra, 25
Cal. 3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

arguable appellate issues. Walters has been competently represented by counsel on this

appeal.

                                     DISPOSITION

       The judgment is affirmed.


                                                               McDONALD, Acting P. J.
WE CONCUR:


O'ROURKE, J.


Prager, J.*




*       Judge of the San Diego Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                            3